DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/03/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it states “disclosed” on line 1, and it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “having a plurality of sleeves through which the plurality of poles extends” on lines 3-4. This is unclear to the examiner because it is not known whether each one of the plurality of poles is meant to extend though one of the plurality of sleeves, or if each of the plurality of poles is meant to extend through each of the plurality of sleeves.
Claim 3 recites the limitation “the plurality of upper lock pins is attached to the plurality of poles” on lines 2-3. This is unclear to the examiner because it is not known whether each one of the plurality of upper lock pins is attached to one of the plurality of poles, or if each of the plurality of upper lock pins is meant to attach to each of the plurality of poles.
Claim 3 recites the limitation “the plurality of lower lock pins is attached to the plurality of poles” on lines 5-6. This is unclear to the examiner because it is not known whether each one of the plurality of lower lock pins is attached to one of the plurality of poles, or if each of the plurality of lower lock pins is meant to attach to each of the plurality of poles.
Claim 13 recites the limitation “a first restorable connector to at least one of connect or disconnect” on lines 5-6. This phrasing is unclear to the examiner, and is interpreted as “a first restorable connector to connect or to disconnect”. 

	Claim 25 recites the limitation “having a plurality of sleeves through which the plurality of poles at least partially extend” on lines 4-5. This is unclear to the examiner because it is not known whether each one of the plurality of poles is meant to at least partially extend though one of the plurality of sleeves, or if each of the plurality of poles is meant to at least partially extend through each of the plurality of sleeves.
	The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those found above. Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann (WO 2006026711).
	Regarding claim 25, Beckmann teaches (figs. 52 and 53) a room partition (600), comprising: a track (648) defining a plurality of discontinuities (see annotated fig. 52 below); a plurality of poles (660 .

    PNG
    media_image1.png
    805
    863
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    763
    652
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11-17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086).
	Regarding claim 1, Berman teaches (figs. 1 and 3) a room partition (40), comprising: a plurality of poles (P) to be suspended from a track (intended use); a curtain assembly (made of the P components and Q components in fig. 1) having a plurality of sleeves (68) through which the plurality of poles extends, the curtain assembly having a lowermost edge (bottom edge). This embodiment of Berman does not teach an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a lock position and an unlock position relative to the first pole, the upper lock pin to be restrained when the upper lock pin is in the lock position, the upper lock pin to be unrestrained when the upper lock pin is in the unlock position; and a lower lock pin attached to a lower end of the first pole and movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the descended lock position, the lower lock pin to be above the lowermost edge of the curtain assembly when the lower lock pin is in the elevated unlock position.

	It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that the poles of Berman all have an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a lock position and an unlock position relative to the first pole, the upper lock pin to be restrained when the upper lock pin is in the lock position, the upper lock pin to be unrestrained when the upper lock pin is in the unlock position; and a lower lock pin attached to a lower end of the first pole and movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the descended lock position, the lower lock pin to be above the lowermost edge of the curtain assembly when the lower lock pin is in the elevated unlock position. This alteration provides the predictable and expected result of each pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Regarding claim 2, modified Berman teaches (figs. 12 and 13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of 
Regarding claim 4, modified Berman teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the unlock position and the lock position (column 6 lines 7-13); and a lower actuator (the bottom 220) operatively coupled to the lower lock pin (328 at the bottom) to move the lower lock pin between the elevated unlock position and the descended lock position, the lower actuator being movable relative to the upper actuator (column 6 lines 7-13).
	Regarding claim 5, modified Berman teaches (figs. 12 and 13) that the upper actuator (the top 220) includes a pliable (see definition 2 below from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through a sleeve of the plurality of sleeves.

    PNG
    media_image3.png
    118
    479
    media_image3.png
    Greyscale

Regarding claim 8, modified Bergman teaches (fig. 3) a first curtain module (Q on the left) a second curtain module (Q on the right), and a releasable fastener (94 and 96, rivets can be removed making it releasable) coupling a first edge of the first curtain module to a second edge of the second curtain module (fig. 3), the releasable fastener (94 and 96) having a plurality of selective configurations including a first selected configuration (with the rivets removed and the pieces moved slightly apart) and a second selected configuration (everything connected as shown in fig. 3), the curtain assembly having a greater overall width when the releasable fastener is in the first selected configuration than when the 
	Regarding claim 9, modified Bergman teaches (fig. 3) a first curtain module (Q on the left) a second curtain module (Q on the right), and a releasable fastener (94 and 96, rivets can be removed making it releasable) coupling a first edge of the first curtain module to a second edge of the second curtain module (fig. 3), the releasable fastener (94 and 96) having a plurality of selective configurations including a first selected configuration (with the rivets removed and the pieces moved slightly apart) and a second selected configuration (everything connected as shown in fig. 3), the first edge and the second edge being substantially parallel when the releasable fastener is in the first configuration (the pieces can be maintained in a parallel manner), and the first edge and the second edge being at an acute angle when the releasable fastener is in the second configuration (an acute angle is any angle less than 90 degrees, and the angle between parallel lines is able to be considers 0 degrees, which is makes the angle between them acute).
Regarding claim 11, Berman teaches (figs. 1 and 3) a plurality of curtain modules (Q) and a plurality of sleeve modules (shown in figure 1 connecting the curtain modules) interconnected in an alternating arrangement (fig. 1), the plurality of sleeve modules includes the plurality of sleeves through which the plurality of poles (P) extend (shown in fig. 1), the plurality of curtain modules includes a curtain module having a curtain width (width of individual curtain), the plurality of sleeve modules includes a sleeve module having a sleeve width (with of individual sleeve) that is less than the curtain width (figure 1 shows that each individual sleeve module is narrower than each individual curtain module).
	Regarding claim 12, Berman teaches (fig. 3) a plurality of releasable fasteners (94 and 96, rivets can be removed making it releasable) connecting the plurality of curtain modules and the plurality of sleeve modules in the alternating arrangement (shown in fig. 3).

Berman does not each the sleeve being more flexible than the pole. It is noted the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material for the sleeve being more flexible than a known material for the pole as claimed would have been obvious to use in Berman based on its suitability for use, as the poles are intended to provide most of the strength to the assembly. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))
Regarding claim 14, modified Berman does not teach an upper lock pin attached to an upper end of the pole, the upper lock pin being movable between a lock position and an unlock position, the upper lock pin to be restrained by a discontinuity formed in a track when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position.
A second embodiment of a pole of Berman (figs. 12 and 13) teaches an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable between a lock position and an unlock position (column 6 lines 11-13), the upper lock pin to be restrained by a discontinuity (110, column 6, lines 20-21) formed in a track (the track is the ceiling), the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position.
It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that an upper lock pin attached to an upper 
Regarding claim 15, modified Berman does not teach a lower lock pin attached to a lower end of the pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the pole, the lower lock pin extending lower than a lowermost edge of at least one of the curtain modules when the lower lock pin is in the descended lock position, the lower lock pin being higher than the lowermost edge of the at least one of the curtain modules when the lower lock pin is in the elevated unlock position.
A second embodiment of a pole of Berman (figs. 12 and 13) teaches a lower lock pin (328 at the bottom) attached to a lower end of a pole (300) and movable between a descended lock position and an elevated unlock position relative to the pole (column 6 lines 11-13), the lower lock pin to extend lower than the lowermost edge of at least one of the curtain modules when the lower lock pin is in the descended lock position, the lower lock pin to be higher than the lowermost edge of the curtain assembly when the lower lock pin is in the elevated unlock position (column 6 lines 16-19).
It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Berman with the second embodiment of Berman, so that a lower lock pin attached to a lower end of the pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the pole, the lower lock pin extending lower than a lowermost edge of at least one of the curtain modules when the lower lock pin is in the descended lock position, the lower lock pin being higher than the lowermost edge of the at least one of the curtain modules when the lower lock pin is in the elevated unlock position. This alteration provides the predictable and expected 
Regarding claim 16, modified Berman teaches (figures 12-13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of the floor, the lower lock pin (328 at the bottom) to extend into the hole when the lower lock pin is in the descended lock position, and the lower lock pin is above the upper surface of the floor when the lower lock pin is in the elevated unlock position (column 6 lines 16-19).
Regarding claim 17, modified Berman now teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin (328 at the top) between the unlock position and the lock position (column 6 lines 7-13), the upper actuator includes a pliable  (see definition 2 above from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through the sleeve.
	Regarding claim 19, modified Bergman teaches (fig. 3) a first curtain edge (the right edge of the first curtain module) on the first curtain module (Q on the left), the first curtain edge (the right edge of the first curtain module) being vertically elongate (it extends in the vertical direction) and overlapping the sleeve (68) at the first restorable connection (94); and a second curtain edge (the left edge of the second curtain module) on the second curtain module (Q on the right), the second curtain edge being vertically elongate (it extends in the vertical direction) and overlapping the sleeve (68) at the second restorable connector (96), the first restorable connector (94) and the second restorable connector (96) rendering the room partition selectively configurable to a first selected configuration (with the rivets removed and the pieces moved slightly apart) and a second selected configuration (connected as shown in fig. 3), the first curtain edge (the right edge of the first curtain module) being farther away from the second curtain edge (the left edge of the second curtain module) when the room partition is in the first 
Regarding claim 21, modified Bergman does not teach that the first curtain module and the sleeve are comprised of substantially equivalent sheet material. It is noted the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of the first curtain module and the sleeve being comprised of substantially equivalent sheet material as claimed would have been obvious to use in Berman based on its suitability for use, as this would reduce the cost of the acquisition of materials. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945))
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 1, and further in view of Beckmann (WO 2006026711).
Regarding claim 3, modified Berman teaches (figs. 12 and 13) a plurality of upper lock pins (each pole has an upper lock pin after the modification in claim 1) that include the upper lock pin (328 at the top), wherein the plurality of upper lock pins is attached to the plurality of poles (P), the plurality of upper lock pins being of a first quantity; and a plurality of lower lock pins (each pole has a lower lock pin after the modification in claim 1) that include the lower lock pin (328 at the bottom), wherein the plurality of lower lock pins is attached to the plurality of poles (P), the plurality of lower lock pins being of a second quantity. Modified Berman does not teach the second quantity being greater than the first quantity.
	Beckmann teaches (fig. 52) a second quantity of lock pins (632) being greater than a first quantity (636). It would have been obvious to one of ordinary skill in the art to further modify Berman so that the second quantity of lock pins is greater than the first quantity. This alteration provides the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 1, and further in view of Shih (US 20140049055).
	Regarding claim 6, modified Berman does not teach a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the unlock position and the lock position, and to move the lower lock pin between the elevated unlock position and the descended lock position, wherein upper lock pin and the lower lock pin move simultaneously in response to the common actuator.
	Shih teaches (figs. 2 and 9) a locking mechanism (05) with a common actuator (40) operatively coupled to an upper lock pin (72 at the top) and a lower lock pin (72 at the bottom), the common actuator (40) to move the upper lock pin between the unlock position and the lock position, and to move the lower lock pin between the elevated unlock position and the descended lock position, wherein upper lock pin and the lower lock pin move simultaneously in response to the common actuator (fig. 9). 
	It would have been obvious to one of ordinary skill in the art at the time to further modify Berman with the teachings of Shih so that there is a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the unlock position and the lock position, and to move the lower lock pin between the elevated unlock position and the descended lock position, wherein upper lock pin and the lower lock pin move simultaneously in response to the common actuator. This alteration provides the predictable and expected results of reducing the time requires to lock and unlock the partition because of the common actuator instead of two separate actuators.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 1, and further in view of Chu (US 20030196690).

Modified Berman does not teach that the curtain assembly defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening.
	Chu teaches (fig. 3D) a panel (56) defining an opening (68) with a cover (rolled up in fig. 3D), the opening to provide access through the panel to a second side (the inside) from a first side (the outside). It would have been obvious to one of ordinary skill in the art to further modify Berman with the opening with a cover as taught by Chu, that defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening. This alteration provides the predictable and expected result of a user being able to control access from one side of the curtain assembly to a second.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 1, and further in view of Sprague (US 20090241493).
Regarding claim 10, modified Berman does not teach a plurality of trolleys coupling the plurality of poles to the track.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 14, and further in view of Chu (US 20030196690).
Regarding claim 18, modified Berman teaches 18 (figures 1 and 12) that the first curtain module (Q on the left) includes a front side (the side in fig. 12) and a backside (the side on the back of fig. 12) and the room partition further comprising: an upper actuator (the top 220) at the backside of the first curtain module (backside of fig. 12), the upper actuator (he top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the unlock position and the lock position (column 6 lines 7-13). 
Modified Bergman does not teach that the first curtain module defines an access opening, and a cover removably coupled to the first curtain and moveable between a closed position to cover the access opening and an open position to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the first curtain module to enable access to the upper actuator from the front side of the first curtain module, the cover in the closed position to restrict access via the access opening to the upper actuator from the front side of the first curtain module.
Chu teaches (fig. 3D) a panel (56) defining an access opening (68) with a cover (rolled up in fig. 3D) removable coupled to the panel and moveable between a closed position (when the cover is down) to cover the access opening and an open position (as shown in fig. 3D) to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4221086) as applied to claim 13, and further in view of Sprague (US 20090241493).
Regarding claim 10, modified Berman does not teach a plurality of trolleys coupling the plurality of poles to the track.
	Sprague teaches (figures 1-2) a partition (10) with a plurality of trolleys (18) coupling a plurality of poles (36) to a track (16). It would have been obvious to one of ordinary skill in the art at the time to further modify Berman by replacing the connection with the ceiling with a plurality of trolleys coupling the plurality of poles to a track as taught by Sprague. This alteration provides the predictable and expected result of making it easier to move the partition around during set up or take down.
Regarding claim 20, modified Berman does not teach a trolley coupling the pole to a track.
Sprague teaches (figure 2) a partition (10) with a trolley (18) coupling a pole (36) to a track (16). It would have been obvious to one of ordinary skill in the art at the time to further modify Berman by replacing the connection with the ceiling with a trolley coupling one of the poles to a track as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634